 

Exhibit 10.24

 

NOTARIZED CERTIFICATE OF CORPORATE SECRETARY

 

OF

 

M LINE HOLDINGS, INC

 

(Two Pages)

 

The undersigned, ANTHONY L. ANISH is the duly elected Corporate Secretary of M
Line Holdings, Inc, a Nevada corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records including, but
not limited to, the Company’s records relating to the following:

 

(A)that certain issuance of that certain convertible promissory note dated March
4, 2014 (the “Note Issuance Date”) issued to Iconic Holdings, LLC (the “Holder”)
in the stated original principal amount of two hundred twenty thousand dollars
($220,000) (the “Note”);

 

(B)the Company’s Board of Directors duly approved the issuance of the Note to
the Holder.

 

(C)The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company’s Common Stock upon any said conversion.

 

(D)To my best knowledge and after completing the aforementioned review of the
Company’s shareholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons have had any such status in the one hundred
(100) days immediately preceding the date of this Certificate.

 

(E)The Company’s Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company’s Stock Transfer Agent
attached to the Note Purchase Agreement, dated March 4, 2014.

 

M Line Holdings, Inc

Notarized Certificate of Corporate Secretary

March 4, 2014

 

1

 

 

(F)The Company is not, nor has it been, a “shell company” as described in Rule
144(i)(1)(i) of the Securities Act of 1933, as amended.

 

(G)I understand the constraints imposed under Rule 144 on those persons who are
or may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1)
of the Securities Act of 1933.

 

(H)I understand that all of the representations set forth in this Certificate
will be relied upon by counsel to Iconic Holdings, LLC in connection with the
preparation of a legal opinion.

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 

Signed: /s/ Anthony L. Anish   Date: 3/4/2014           Name: ANTHONY L. ANISH  
Title: CO SECRETARY

 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS _________ DAY OF _____________________
2014.

 

Commission Expires: ____________

 

  SEE ATTACHED   Notary Public  

 

M Line Holdings, Inc

Notarized Certificate of Corporate Secretary

March 4, 2014

 

2

 

 

JURAT

 

 



 

State of California County of ORANGE } ss.

 

Subscribed and sworn to (or affirmed) before me on this 28th day of Feb., 2014,
by Anthony Leon Anish, proved to me on the basis of satisfactory evidence to be
the person(s) who appeared before me.

 

[tseal.jpg]   /s/ kevin cannon     Signature of Notary (seal)  

 

 



 

OPTIONAL INFORMATION

 

Date of Document 2/28/2014   Thumbprint of Signer         Type or Title of
Document Notarized Certificate of Corporate Secretary             Number of
Pages in Document 2 pages + Jurat             Document in a Foreign Language    
 

 

Type of Satisfactory Evidence:   ¨ Personally Known with Paper Identification  
x Paper Identification CA.D.L.   ¨ Credible Witness(es)  

 

 

Capacity of Signer:   ¨ Check here if ¨ Trustee     no thumbprint ¨ Power of
Attorney     or fingerprint ¨ CEO / CFO / COO     is available. ¨ President /
Vice-President / Secretary / Treasurer       ¨ Other:
_______________________________      

 

Other Information:    

 

 

 

  

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) is made as of March 4, 2014 by
and between M Line Holdings, Inc. a Nevada corporation with principal offices at
2672 Dow Avenue, Tustin, CA 92780 (the “Company”) and Iconic Holdings, LLC, a
Delaware LLC with principal offices at 7200 Wisconsin Ave. Suite 206, Bethesda,
MD 20814 (the “Purchaser”). As used herein, the term “Parties” shall be used to
refer to the Company and Purchaser jointly.

 

WHEREAS:

 

A.The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.

 

B.Purchaser warrants and represents that it is sophisticated and experienced in
acquiring the debt instruments issued by small early-stage companies that have
not achieve profitability, positive cash flow or both.

 

C.Purchaser warrants and represents that it is an “accredited investor,” as that
term is defined in Rule 501 of the Securities Act of 1933, as amended (the “1933
Act”).

 

D.Purchaser warrants and represents that prior to entering into this Agreement
that it has received and completed its review of the Company’s corporate and
financial statements as included in the filings and disclosures as listed for
the Company with the Securities and Exchange Commission which has allowed
Purchaser to make an informed investment decision with respect to purchase of
that certain Convertible Promissory Note in the stated original principal amount
of Two Hundred Twenty Thousand Dollars ($220,000.00) (the “Note”) attached in
Exhibit A and dated March 4, 2014.

 

E.The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.

 

F.The Purchaser acknowledges and agrees that: (i) the Note is a “restricted
security,” as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

Section 1.       SALE AND ISSUANCE OF THE NOTE. In consideration of the
Company’s receipt of the initial sum of One Hundred Ten Thousand Dollars
($110,000.00) at Closing (as defined in Section 2.1), the Company shall sell to
the Purchaser, and the Purchaser shall purchase from the Company (the
“Issuance”) the Note upon the terms set forth in this Agreement. In addition, a
copy of that certain Action of the Board of Directors, dated March 4, 2014 (the
“Action of the Board of Directors”) is attached in Exhibit A, attached hereto.

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

1

 

  

Section 2.       THE CLOSING.

 

2.1.       PLACE OF CLOSING AND PROCEDURE AT CLOSING. The closing of the
issuance of the Note to the Purchaser (the “Closing”) shall take place
simultaneously with and upon the satisfaction of the following conditions:

 

(1)       the Company’s execution and delivery to the Purchaser of the
following: (a) an executed copy of this Agreement; (b) an executed copy of the
Note; (c) a signed copy of the Irrevocable Instructions to the Transfer Agent;
and (d) the signed Action of the Board of Directors.

 

(2)       the Purchaser’s execution of a wire transfer to the Company no later
than one (1) business day following the Closing as follows: the sum of one
hundred thousand dollars ($100,000.00) in cash shall be remitted and delivered
to the Company and ten thousand dollars ($10,000.00) shall be retained by the
Purchaser through an original issue discount for due diligence and legal bills
related to this transaction.

 

(3)       the Purchaser reserves the right to pay additional consideration at
any time and in any amount it desires, at its sole discretion.

 

Section 3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchaser as follows:

 

3.1.     ORGANIZATION. The Company is duly organized, validly existing and in
good standing under the laws of the State of Nevada and is qualified to conduct
its business as a foreign corporation in each jurisdiction where the failure to
be so qualified would have a material adverse effect on the Company.

 

3.2.     AUTHORIZATION OF AGREEMENT, ETC. The execution, delivery and
performance by the Company of this Agreement, the Note, and each other document
or instrument contemplated hereby or thereby (collectively, the “Financing
Documents”) have been duly authorized by all requisite corporate action by the
Company and delivered by the Company. Each of the Financing Documents, when
executed and delivered by the Company, constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

2

 

  

Section 4.      REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser hereby represents and warrants to the Company as follows:

 

4.1.         AUTHORIZATION OF THE DOCUMENTS. Purchaser has all requisite power
and authority (corporate or otherwise) to execute, deliver and perform the
Financing Documents to which it is a party and the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of the
Financing Documents to which it is a party have been duly authorized by all
requisite action by such Purchaser and each such Financing Document, when
executed and delivered by the Purchaser, constitutes a valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

4.2.                INVESTMENT REPRESENTATIONS. The Purchaser warrants and
represents that:

 

(a)the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the 1933 Act;

 

(b)the Purchaser is sophisticated and experienced in acquiring the securities of
small public companies;

 

(c)the Purchaser has reviewed the Company’s Annual and Quarterly Reports
together with the audited financial statements contained therein;

 

(d)the Purchaser has had sufficient opportunity to review and evaluate the risks
and uncertainties associated with the purchase of the Company’s securities;

 

(e)the Purchaser is acquiring the Note from the Company for investment purposes
only and not with a view to a distribution.

 

4.3                 RESTRICTED SECURITY. Purchaser understands and acknowledges
that the Note has not been, and when issued will not be, registered with the
Securities and Exchange Commission. Purchaser warrants and represents that it
has fully reviewed the restricted securities legend and the terms thereof with
its financial, legal, investment, and business advisors and that it has not
relied upon the Company or any other person for any advice in connection with
the purchase of the Note, this Agreement, or both of them.

 

4.4                 LEGAL COUNSEL. Purchaser has consulted with its own
independent legal, tax, investment, and other advisors of its own choosing prior
to entering into this Agreement.

 

4.5                 ABSENCE OF REGISTRATION RIGHTS. Purchaser understands and
agrees that it is not acquiring and has not been granted any registration rights
with respect to the Note. The Note is a restricted security and the Purchaser
understands that there is no trading market for the Note and no such market will
likely ever develop.

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

3

 

 

Section 5.          BROKERS AND FINDERS.

 

The Company shall not be obligated, unless previously detailed in Section
2.1(2), to pay any commission, brokerage fee or finder’s fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby. The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage or finder’s fee or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and such third person, whether express or implied from the
actions of the Purchaser.

 

Section 6.          SUCCESSORS AND ASSIGNS.

 

This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.

 

Section 7.          ENTIRE AGREEMENT.

 

This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.

 

Section 8.          NOTICES.

 

All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be personally served, sent via facsimile or
e-mail, or sent in writing via an internationally recognized overnight courier
or by registered or certified mail, return receipt requested and postage prepaid
to the address of each party listed on the first page of this Agreement or to
such other address as the party to whom notice is to be given may have furnished
to the other parties to this Agreement in writing in accordance with the
provisions of this Section 8. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile or e-mail, immediately (iii) in the case
of an internationally-recognized overnight courier, on the next business day
after the date when sent and (iv) in the case of mailing, on the third business
day following that on which the piece of mail containing such communication is
posted.

 

Section 9.          AMENDMENTS.

 

This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.

 

Section 10.        ATTORNEYS’ FEES.

 

In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys’ fees and other costs and expenses by the other
parties to the dispute.

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

4

 

 

Section 11.          GOVERNING LAW AND ARBITRATION.

 

(A) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed and enforced in accordance
with the domestic laws of the State of California without giving effect to any
choice or conflict of law provision or rule (whether in the State of California
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. In furtherance of the
foregoing, the internal law of the State of California will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.

 

Section 12.          CAPTIONS AND EXHIBIT A.

 

The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.

 

Section 13.          SEVERANCE.

 

If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

Section 14.          COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.

 

[The remainder of this page has been left intentionally blank.]

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

5

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note Purchase
Agreement as of the date first written above.

 

  FOR THE COMPANY:           M Line Holdings, Inc.             By: /s/ Anthony
L. Anish     Name: ANTHONY L. ANISH     Its: COO / CO SEC  

 

  FOR THE PURCHASER:           Iconic Holdings, LLC           By:               
    Name:           Title: Managing Member  

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 

[The remainder of this page has been left intentionally blank.]

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

6

 

 

EXHIBIT A

 

(Copy of Convertible Promissory Note, Board Resolution, and Irrevocable
Instructions to
Stock Transfer Agent, are each attached hereto.)

 

1.Copy of Convertible Promissory Note

 

2.Copy of the Board Resolution of the Borrower

 

3.Copy of Irrevocable Instructions to Stock Transfer Agent

 

[The remainder of this page has been left intentionally blank.]

 

M Line Holdings, Inc.

$220,000 Note Purchase Agreement

March 4, 2014

 

7

 

 

ATTACHED TO NOTE PURCHASE AGREEMENT

 

Irrevocable Transfer Agent Instructions

 

DATE: March 4, 2014

 

V Stock Transfer

77 Spruce Street, Suite 201

Cedarhurst NY 11516

 

Ladies and Gentlemen:

 

On behalf of M Line Holdings, Inc., a Nevada corporation (the “Company”),
reference is made to that certain Note Purchase Agreement, dated as of March 4,
2014, and the Convertible Promissory Note with principle value of S220,000 (the
“Note”), dated March 4, 2014 (both of which are jointly referred to as the
“Agreement”), by and between the Company and Iconic Holdings, LLC, a Delaware
limited liability company (the “Holder”). A copy of each of the above are
attached hereto. Pursuant to the terms of the Note the holder is given the right
to convert all or any portion of the Note into shares of common stock (the
“Shares”) of the Company, par value $0.001 per share (the “Common Stock” or
“Subject Shares”). We ask that you familiarize yourself with your issuance and
delivery obligations as Transfer Agent, contained herein.

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company (initially
55,000,000 shares) for issuance upon partial or full conversion of the Note in
accordance with the terms thereof (the “Reserve Shares”). Following the
submission of any conversion notice for the Note by the Holder, this reserve
amount shall automatically be increased back to 55,000,000 shares until the Note
has been fully retired, at which point this reserve will be extinguished. In the
event that the amount of Reserve Shares are exhausted prior to the full
conversion of the Note, for any reason, you are authorized and instructed to
immediately issue, upon receipt of a Conversion Notice for any remaining portion
of the Note such additional shares of Common Stock due and owing to Holder and
arising out of said conversion from the remaining authorized and unissued common
stock of the company.

 

The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company upon your receipt from the Investor of (a) a notice of conversion
(“Conversion Notice”) executed by the Investor; and (b) an opinion of counsel of
the Investor, in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that the shares of Common Stock of the Company issued to the Investor pursuant
to the Conversion Notice are not “restricted securities” as defined in Rule 144
and should be issued to the Investor without any restrictive legend.

 

1

 

 

The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor. Your firm will not delay in processing any Conversion Notices
owing to the fact that the Company is in arrears of its fees and other monies
owed to your firm, provided that the Investor agrees that each time a Conversion
Notice is delivered to your firm, the Investor agrees to pay the cost of
processing the Conversion Notice a sum not to exceed $150.00 for each such
transaction.

 

The Company hereby directs you, upon request by the Investor or Investor’s
broker dealer, to immediately provide any capitalization structure information
pertaining to the number of common shares of the Company that are issued and
outstanding, authorized, reserved, or in the public float without any further
action or confirmation by the Company.

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith (which gross
negligence, bad faith or willful misconduct must be determined by a final,
non-appealable order, judgment, decree or ruling of a court of competent
jurisdiction). You shall have no liability to the Company in respect to any
action taken or any failure to act in respect of this if such action was taken
or omitted to be taken in good faith, and you shall be entitled to rely in this
regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.

 

The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.

 

2

 

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions and return a copy of this agreement
to the Company and to the Holder.

 

Very truly yours,

 

M LINE HOLDINGS, INC

 

By: /s/ Anthony L. Anish   Name: ANTHONY L. ANISH   Title: COO / CO SEC  

 

Acknowledged and Agreed:

 

V STOCK TRANSFER

 

By:     Date:                 Name:                       Title:          

 

3

 

 

Note: March 4, 2014

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

5% CONVERTIBLE PROMISSORY NOTE

 

OF

 

M LINE HOLDINGS, INC

 

Issuance Date: March 4, 2014

Total Face Value of Note: $220,000

Original Issue Discount: $22,000

 

This Note (“Note” or “Note”) is a duly authorized Convertible Promissory Note of
M LINE HOLDINGS, INC, a corporation duly organized and existing under the laws
of the State of Nevada (the “Company”), designated as the Company’s 5%
Convertible Promissory Note Due March 4, 2015 (“Maturity Date”) in the principal
amount of Two Hundred Twenty Thousand Dollars ($220,000) (the “Note”).

 

For Value Received, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum of Two Hundred Twenty Thousand Dollars ($220,000) together with
all accrued but unpaid interest, if any, on the Maturity Date, to the extent
such principal amount and interest has not been repaid or converted into the
Company’s Common Stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms hereof.

 

The initial Purchase Price will be one hundred ten thousand dollars ($110,000)
of consideration upon execution of the Note Purchase Agreement and all
supporting documentation. The Purchase Price shall be paid according to Section
2.1 of the Note Purchase Agreement. The Holder reserves the right to pay
additional consideration at any time and in any amount it desires, at its sole
discretion. The principle sum owed by the Company shall be prorated to the
amount of consideration paid by the Holder and only the consideration received
by the Company, plus prorated interest, fees and original issue discount, shall
be deemed owed by the Company. The original issue discount is set at ten percent
(10%) of any consideration paid. The Company is not responsible to repay any
unfunded portion of this Note.

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

1

 

 

Any consideration paid to the Company shall incur a one-time interest charge of
five percent (5%) at the time of investment. In the Event of Default pursuant to
Section 2.00(e), additional interest will accrue at the rate equal to the lower
of fifteen percent (15%) per annum or the highest rate permitted by law (the
“Default Rate”).

 

This Note may be prepaid in whole or in part according to the following
schedule:

 

Within 90 days, this Note may be prepaid at a 20% premium plus interest. Within
91 to 120 days, this Note may be prepaid at a 30% premium plus interest. Within
121 to 150 days, this Note may be prepaid at a 35% premium plus interest. Within
151 to 180 days, this Note may be prepaid at a 40% premium plus intererst. After
180 days this Note may not be prepaid without prior written consent of the
Holder. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to a forty five percent (45%) discount to the
lowest price of the Company’s common stock during the twenty (20) consecutive
trading days prior to the date on which Holder elects to convert all or part of
the Note. If the Company is placed on “chilled” status with the Depository Trust
Company (“DTC”), the discount will be increased by ten percent (10%) until such
chill is remedied.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.

 

“Trading Day” shall mean a day on which there is trading on the Principal
Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

 

The following terms and conditions shall apply to this Note:

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

2

 

 

Section 1.00 Conversion.

 

(a)          Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder’s
option, at any time to convert the outstanding Principal Amount and Interest
under this Note in whole or in part.

 

(b)          The date of any Conversion Notice hereunder and any Payment Date
shall be referred to herein as the “Conversion Date”.

 

(i)          Stock Certificates or DWAC. The Company will deliver to the Holder,
or Holder’s authorized designee, no later than two (2) Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer (“FAST”) program,
upon request of the Holder, the Company shall use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder’s (or such designee’s) prime broker with DTC through its
Deposits and Withdrawal at Custodian (DWAC) program (provided that the same time
periods herein as for stock certificates shall apply).

 

If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to the third Trading Day after the Conversion Date,
the Company shall pay to the Holder as liquidated damages, in cash, an amount
equal to Two Thousand Dollars ($2,000) per day, until such certificate or
certificates are delivered. The Company acknowledges that it would be extremely
difficult or impracticable to determine the Holder’s actual damages and costs
resulting from a failure to deliver the Common stock and the inclusion herein of
any such additional amounts are the agreed upon liquidated damages representing
a reasonable estimate of those damages and costs. Such liquidated damages will
be added to the principal value of the Note.

 

(c)       Reservation and Issuance of Underlying Securities. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (including repayments in stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than three times (3x) the number of shares of Common Stock as
shall be issuable (taking into account the adjustments under this Section 1 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note in Common Stock. These shares shall be reserved in
proportion with the Consideration actually received by the Company and the total
reserve will be increased with future payments of consideration by Holder. The
Company covenants that all shares of Common Stock that shall be issuable will,
upon issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable. The Company agrees that this is a material term of this Note.

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

3

 

 

(d)           Conversion Limitation. The holder will not submit a conversion to
the Company that would result in the Holder owning more than 9.99% of the total
outstanding shares of the Company.

 

Section 2.00                         Defaults and Remedies.

 

(e) Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than five (5) business
days after the due date; (ii) a default in the timely issuance of underlying
shares upon and in accordance with terms hereof, which default continues for
three (3) Business Days after the Company has received notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the third (3rd) day following the Conversion Date; (iii) failure by the Company
for three (3) days after notice has been received by the Company to comply with
any material provision of the Purchase Agreement (including without limitation
the failure to issue the requisite number of shares of Common Stock upon
conversion hereof; (iv) a material breach by the Company of its representations
or warranties in the Exchange Agreement; (v) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter; (vi) any failure of the Company to satisfy its
“filing” obligations under the rules and guidelines issued by OTC Markets News
Service, OTC Markets.com and their affiliates; (vii) Any failure of the Company
to provide the Holder with information related to the corporate structure
including, but not limited to, the number of authorized and outstanding shares,
public float, etc. within one (1) day of request by Holder; (viii) failure to
have sufficient number of authorized but unissued shares of the Company’s Common
Stock available for any conversion; (ix) failure of Company’s stock to maintain
a bid price in its trading market which occurs for at least three (3)
consecutive days; (x) any delisting for any reason; (xi) failure by Company to
pay any of its Transfer Agent fees or to maintain a Transfer Agent of record;
(xii) any trading suspension imposed by the Securities and Exchange Commission
under Sections 12(j) or 12(k) of the 1934 Act; (xiii) if the Company is subject
to any Bankruptcy Event; (xiv) failure of the Company to remain compliant with
DTC, thus incurring a “chilled” status with DTC; or (xv) failure of the Company
to abide by the terms of the right of first refusal contained in Section 3.00
(i).

 

Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to one hundred and fifty percent
(150%) of the outstanding Principal Amount of the Note held by the Holder plus
all accrued and unpaid interest, fees, and liquidated damages, if any.
Additionally, this Note shall bear interest on any unpaid principal from and
after the occurrence and during the continuance of an Event of Default at a rate
of twenty percent (20%). Finally, the Note will accrue liquidated damages of one
thousand dollars ($1,000) per day from and after the occurrence and during the
continuance of an Event of Default. The Company acknowledges that it would be
extremely difficult or impracticable to determine the Holder’s actual damages
and costs resulting from an Event of Default and any such additional amounts are
the agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. The remedies under this Note shall be cumulative and added to
the principal value of the Note.

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

4

 

 

Section 3.00 General.

 

(f) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys’ fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(g) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(h) Governing Law; Jurisdiction.

 

(i)      Governing Law. This note will be governed by and construed in
accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

 

(ii)      Jurisdiction. Any dispute or claim arising to or in any way related to
this Note or the rights and obligations of each of the parties hereto shall be
settled by binding arbitration in San Diego, California. All arbitration shall
be conducted in accordance with the rules and regulations of the American
Arbitration Association (“AAA”). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties’ review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(ii)      No Jury Trial. The Company hereto knowingly and voluntarily waives any
and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this note.

 

(i)    Right of First Refusal. From and after the date of this Note and at all
times hereafter while the Note is outstanding, the Parties agree that in the
event that the Company receives any written or oral proposal (the “Proposal”)
containing one or more offers to provide additional capital or financing in an
amount equal to or exceeding an aggregate of fifty thousand dollars ($50,000.00)
(the “Financing Amount”), the Company agrees that it shall provide a copy of all
documents received relating to the Proposal together with a complete and
accurate description of the Proposal to the Holder and all amendments,
revisions, and supplements thereto (the “Proposal Documents”) no later than
three (3) business days from the receipt of the Proposal Documents. Following
receipt of the Proposal Documents from the Company, the Holder shall have the
right (the “Right of First Refusal”), for a period of five (5) business days
thereafter (the “Exercise Period”), to invest, at similar or better terms to the
Company, in an amount equal to or greater than the Financing Amount, upon
written notice to the Company that the Holder is exercising the Right of First
Refusal provided hereby. In furtherance of the Right of First Refusal, the
Company agrees that it will cooperate and assist Holder in conducting a due
diligence investigation of the Company and its corporate and financial affairs
and provide Holder with information and documents that Holder may reasonably
request so as to allow the Holder to make an informed investment decision.
However, the Company and Holder agree that Holder shall have no more than five
(5) calendar days from and after the expiration of the Exercise Period to
exercise its Right of First Refusal hereunder. This Right of First Refusal shall
extend to all purchases of debt held by current shareholders, vendors, or
creditors.

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

5

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

  

  M LINE HOLDINGS, INC.         By: Anthony L. Anish         Name: ANTHONY L.
ANISH         Title: COO / CO SEC         Date: 3/4/14

 

This Note is acknowledged as: Note of March 4, 2014

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

6

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert that certain $220,000
Convertible Promissory Note identified as the Note)

 

DATE:         FROM: Iconic Holdings, LLC

  

  Re: $220,000 Convertible Promissory Note (this “Note”) originally issued by M
LINE HOLDINGS, INC., a Nevada corporation, to Iconic Holdings, LLC on March 4,
2014.

 

The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert $
________________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.001 par value per share, of M LINE HOLDINGS, INC. (the “Company”) according
to the conditions hereof, as of the date written below. If shares are to be
issued in the name of a person other than undersigned, the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

 

Conversion information:

 

      Date to Effect Conversion           Aggregate Principal Amount of Note
Being Converted           Aggregate Interest on Amount Being Converted          
Number of Shares of Common Stock to be Issued           Applicable Conversion
Price           Signature           Name           Address

 

$220,000.00 Convertible Note

M Line Holdings, Inc.

Iconic Holdings, LLC

 

7

